tcmemo_2012_287 united_states tax_court robert scott flint petitioner v commissioner of internal revenue respondent docket no 1222-11l filed date robert scott flint pro_se john d davis for respondent memorandum opinion morrison judge the irs office of appeals issued to the petitioner robert scott flint a notice_of_determination sustaining the filing of a notice_of_federal_tax_lien the purpose of the notice_of_federal_tax_lien was to secure liabilities for income_tax and section-6702 penalties for each of the tax_year sec_2002 and pursuant to sec_6320 and sec_6330 flint seeks review of the determination of the office of appeals all references to sections are to the internal_revenue_code_of_1986 as amended we refer to the respondent as the irs background despite having earned substantial wages during and flint submitted a form_1040 u s individual_income_tax_return to the irs for each of these years reporting that he earned no wages and had no federal-income- tax_liability flint attached documents to the form sec_1040 making frivolous claims as to why he was not liable for income_tax for example he asserted that there is no law making anyone liable for the federal_income_tax he also asserted that he was personally exempt from federal_income_tax because he did not work for the federal government the table below sets forth the approximate dates that flint submitted the form sec_1040 and the amounts of wages that flint earned in each of the years year date submitted date date date date wages earned dollar_figure big_number big_number big_number the irs issued notices of deficiency for all four years all of which flint received after flint failed to file a tax_court petition contesting the notices of deficiency the irs assessed the deficiencies that it determined in the notices issued to flint the irs also determined that the form sec_1040 flint filed were frivolous it assessed frivolous-return penalties under sec_6702 for each of the form sec_1040 on date the irs filed a notice_of_federal_tax_lien against flint’s property for the following amounts unpaid balances listed on notice_of_federal_tax_lien type of liability date of assessment amount year income_tax date sec -6702 penalty date income_tax date sec -6702 penalty date income_tax date sec -6702 penalty date income_tax date sec -6702 penalty date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the notice_of_federal_tax_lien was filed with the county recorder of ada county idaho on date the irs notified flint that it had filed the notice_of_federal_tax_lien on date flint requested a collection-review hearing with the office of appeals on his request form he stated that he requested a hearing because i doubt my liability on date flint filed for protection under chapter of the bankruptcy code u s c with the u s bankruptcy court for the district of idaho his bankruptcy case was docketed as in re flint case no 09-01863-tlm on date the irs office of appeals hereinafter appeals or office of appeals wrote a letter to flint stating that its fresno office had received his collection-review case the letter stated that because flint had filed for bankruptcy protection his collection-review case would be transferred to the appeals_office nearest to his residence on date settlement officer karen o’neal of the seattle office of the office of appeals sent a letter to flint stating that she had received his case for consideration the letter stated any_action with regard to the cdp hearing request is suspended pending resolution of the bankruptcy case on date flint’s chapter-7 bankruptcy was terminated and on the same day flint received a discharge from the u s bankruptcy court the u s bankruptcy court’s discharge order is not in our trial record on date o’neal made a note in her files that she believed that none of flint’s liabilities that were subject_to the filing of the notice_of_federal_tax_lien were discharged in his bankruptcy proceeding on date o’neal wrote a letter to flint scheduling a telephone conference with him for date in the letter o’neal informed flint that she could consider whether you owe the amount due but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency the letter also made the following request regarding the liability you are raising if you did not receive a statutory notice of deficiency for tax_year sec_2002 and please send me your original form_1040 for these tax periods please sign them and date them with a current date flint apparently did not send any form sec_1040 or copies of form sec_1040 to o’neal on date flint had a telephone conference with o’neal o’neal’s notes from the telephone conference include the following phone conference with taxpayer advised him that we were having a cdp hearing for the lien asked him how i could help since i had not received any of the requested information he said that he didn’t know since he doesn’t owe the balance due asked him why he hadn’t filed the original returns like i had asked him to do in my letter and he said he filed all of his returns by showing no tax due and he does not know why we are saying there is tax due on date the office of appeals issued a notice_of_determination sustaining the filing of the notice_of_federal_tax_lien to secure liabilities for income_tax and a section-6702 penalty for each of the tax_year sec_2002 and the brief background section of the notice contained the statement you were raising liability as one of your concerns we advised you that if you had not received a statutory_notice_of_deficiency for tax_year sec_2002 and to please send us the original form_1040 for these tax periods on date you called for your scheduled conference we asked you what you wanted to discuss and you said that you did not owe the balance due you were asked why you had not provided the original returns for tax_year sec_2002 and and you said you had already done that you were advised that according to our records you do have a balance due and because you do not believe that there was nothing we could do for you in appeals under the heading challenges to the existence of amount of liability the notice stated you did dispute your liability and were given an opportunity to provide form 1040’s for tax_year sec_2002 and the notice stated that the notice_of_federal_tax_lien balanced the efficient collection of tax with flint’s legitimate concern that any collection action be no more intrusive than necessary the notice_of_determination correctly stated that flint did not then have a pending bankruptcy case and that he did not have a pending bankruptcy case when he was notified that the notice_of_federal_tax_lien had been filed the notice_of_determination did not discuss the u s bankruptcy court’s discharge order or the effect of the order on the collection action on date flint filed a tax_court petition challenging the notice_of_determination flint resided in idaho when he filed his petition in his petition flint contended that his liabilities were discharged in bankruptcy the petition also claimed that the amounts of the assessments were inaccurate the irs violated the internal_revenue_code by auditing and assessing flint without his participation the form sec_1040 that flint filed were correct flint was not required to file a form_w-4 employee’s withholding allowance certificate under sec_3401 and c on date the tax_court notified flint and the irs that flint’s case would be tried during the trial session beginning on date in boise idaho on date flint moved for a six-month continuance of the trial date because of the demands of his job the court denied the continuance the case was tried on date the parties executed a stipulation of facts and a supplemental stipulation of facts both of which are binding flint called himself as a witness he testified that he did not earn any wages during the years in question because he was not a federal employee or an officer of a corporation directly after the trial the irs moved for penalties under sec_6673 the irs reasoned that apart from his bankruptcy-discharge argument flint’s arguments were frivolous in his brief filed after trial flint argues that it was unnecessary for him to give tax returns to the settlement officer because he had already filed returns with the irs his tax_liabilities had been discharged in bankruptcy the irs failed to respond to his many requests for the section of the internal_revenue_code that imposes liability for an income_tax he did not earn wages within the meaning of sec_3401 because not being a federal employee or a corporate officer he was not an employee he is not subject_to the federal_income_tax because he is not a citizen_of_the_united_states but a naturalized american domiciled in the state of idaho forms w-2 wage and tax statement can only be filed against a person engaged in business or a public_office holder he never participated in any taxable activities in opposing the penalty flint makes some additional points the nonfraudulent nature of his tax returns is demonstrated by the fact that he was never prosecuted for a tax crime a date memorandum from deborah j butler irs assistant chief_counsel field service to jody trancer irs assistant acting district_counsel brooklyn demonstrates that a tax_return containing only zeros is considered a valid tax_return the irs official that assessed his taxes had not been delegated the authority to do so the irs did not assess his taxes using the correct assessment form form 23c assessment certificate--summary record of assessments discussion in order to collect a tax_liability the irs must first make an assessment see sec_6201 sec_6303 sec_6321 sec_6331 william d elliott federal tax collections liens and levies para pincite 2d ed the irs assesses tax by recording the tax_liability on its books sec_6203 sec_301_6203-1 after assessing tax the irs is required by statute to demand payment within days sec_6303 if the taxpayer refuses to pay a lien arises in favor of the united_states on all the taxpayer’s property sec_6321 the lien relates back to the time of assessment sec_6322 elliott supra para pincite the lien continues until the liability is satisfied or becomes unenforceable by lapse of time sec_6322 for the lien to be valid against four classes of creditors purchasers holders of security interests mechanic’s lienors and judgment-lien creditors the secretary of treasury must file a notice_of_federal_tax_lien with the appropriate office of the local_government for the area in which the property is located sec_6323 f within five business days after filing the secretary must provide written notice to the taxpayer sec_6320 the taxpayer ha sec_35 days from the day of the filing of the notice_of_federal_tax_lien to request an administrative hearing before the irs office of appeals sec_6320 sec_6320 c f_r sec_301_6320-1 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the notice_of_federal_tax_lien including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6320 sec_6330 the taxpayer may also challenge the underlying tax_liability but only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6320 sec_6330 114_tc_604 the issues properly raised by the taxpayer must be considered by the appeals_office in its determination sec_6320 sec_6330 and the taxpayer may seek judicial review of the determination in this court sec_6320 sec_6330 if the validity of the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner t c pincite other issues we review for abuse_of_discretion id in reviewing a determination by the office of appeals to proceed with the collection of a liability that the taxpayer contends has been discharged in bankruptcy we review the determination for abuse_of_discretion see 121_tc_111 with the exception of the bankruptcy-discharge argument flint’s arguments are meritless see eg davies v united_states u s tax cas cch para big_number at big_number 9th cir no provision of law limits income_tax to federal government employees when as in this case the office of appeals has sustained a collection action to collect liabilities that the taxpayer contends were discharged in bankruptcy an initial task is to determine whether the liabilities were discharged see 120_tc_114 office of 1flint received notices of deficiency for all four years and was therefore barred from using the collection-review hearing to challenge his underlying tax_liabilities see sec_6320 sec_6330 flint did not offer any collection alternatives at the hearing the office of appeals did not abuse its discretion in not considering any collection alternatives see sec_301_6320-1 q a-f3 delgado v commissioner tcmemo_2011_240 slip op pincite appeals determined that taxpayer’s liabilities had not been discharged in bankruptcy and sustained filing of notice_of_federal_tax_lien court determined that liabilities were not discharged swanson v commissioner t c pincite office of appeals determined that taxpayer’s liabilities had not been discharged in bankruptcy and sustained proposed levy court determined that liabilities were not discharged although the notice_of_determination did not expressly reflect the determination that the liabilities sought to be collected were not discharged it is apparent from o’neal’s notes that the office of appeals presumed that the debts were not discharged in bankruptcy the liabilities that the irs seeks to collect fall into two categories income-tax liabilities and section-6702 penalties we consider whether each type of liability was discharged we first analyze whether flint was discharged from his income-tax liabilities title u s c sec a provides that a debtor who files a bankruptcy petition under chapter of the bankruptcy code is to be granted a discharge unless one of the grounds for denial of discharge enumerated in that chapter exists title u s c sec b provides in relevant part that except as provided in u s c sec a discharge under u s c sec a discharges a debtor from personal liability for all debts incurred before the bankruptcy petition was filed see 220_f3d_1057 9th cir the irs contends that flint’s income-tax liabilities were not discharged the irs relies on u s c sec a b which provides that tax_liabilities with respect to which a return was not filed are not discharged the irs is correct the form sec_1040 flint submitted are not valid tax returns they reported that flint earned no wages even though he earned substantial wages the form sec_1040 do not qualify as returns because they do not represent an honest and reasonable attempt to satisfy the requirements of the tax laws see swanson v commissioner t c pincite citing 82_tc_766 aff’d 793_f2d_139 6th cir 120_tc_163 because the form sec_1040 were not valid returns flint’s income-tax liabilities were not discharged see frey v commissioner tcmemo_2004_87 we now consider whether flint was discharged from his liabilities for the section-6702 penalties the irs concedes that the penalties were discharged in 2swanson applied the beard test the beard test is appropriate in bankruptcy-discharge cases such as this one that are appealable to the ninth circuit despite 618_f2d_74 9th cir see oman v commissioner tcmemo_2010_276 the applicability of the beard test in the bankruptcy-discharge context survives the bankruptcy abuse prevention and consumer protection act of pub_l_no 119_stat_23 see 638_f3d_276 4th cir bankruptcy the concession is found in two statements in the irs’s brief the first statement is respondent the irs does not dispute that the frivolous_return penalties assessed against petitioner flint with respect to his submissions for tax_year sec_2002 through under sec_6702 were discharged in his chapter bankruptcy the second statement is in his trial memo and at trial respondent conceded that the frivolous_return penalties assessed against petitioner for tax_year sec_2002 and under sec_6702 were discharged in bankruptcy the penalties have been abated and the nftl notice_of_federal_tax_lien will be withdrawn to the extent that it relates to those penalties consequently that portion of the nftl pertaining to the sec_6702 penalties for to is not at issue the portion of the pretrial memorandum also known as a trial memorandum that is referenced in the second statement reads as follows respondent concedes that petitioner’s frivolous filing penalties were discharged and thus does not owe the amounts listed as frivolous penalties for the taxable_year sec_2002 through consequently the nftls insofar as they pertain to the tax penalties for through in this case will be withdrawn the remaining liability issue in this case is whether petitioner remains liable for hi sec_2002 through income taxes both parties agree that the section-6702 penalties were discharged in bankruptcy we assume that flint’s section-6702 penalties were discharged in bankruptcy we do not ordinarily reach issues that are not disputed by the parties having resolved the question of whether the liabilities to be collected were discharged in bankruptcy the income-tax liabilities were not discharged but pursuant to the irs’s concession the section-6702 penalties were discharged we now consider whether the office of appeals erred in sustaining the filing of the notice_of_federal_tax_lien we first consider the filing of the notice_of_federal_tax_lien as it relates to the income-tax liabilities flint’s only plausible attack on this portion of the determination is that the income-tax liabilities were discharged in bankruptcy they were not discharged therefore we sustain this portion of the determination we next consider the filing of the notice_of_federal_tax_lien as it relates to the section-6702 penalties the office of appeals sustained the filing of the notice_of_federal_tax_lien because it apparently assumed that the section-6702 penalties were not discharged in bankruptcy the office of appeals did not reason that the federal_tax_lien survived bankruptcy that would have been an alternative ground for sustaining the filing of the notice_of_federal_tax_lien a discharge generally does not affect secured claims david g epstein et al bankruptcy in 122_tc_287 we held that even though the taxpayer received a discharge_in_bankruptcy any property that belonged to the taxpayer when he filed his bankruptcy petition is still encumbered in rem by a federal_tax_lien we further held that the office of appeals did not abuse its discretion in sustaining a levy to collect the in rem liability id pincite here by contrast the irs does not contend that the in rem nature of the liability justified the determination of the office of appeals although the irs defends the determination in general terms eg the settlement officer did not abuse her discretion in determining to uphold the filing of the nftl the irs does not provide a specific reason for sustaining the determination regarding the section-6702 liabilities the portions of the irs’s brief that discuss the effect of the bankruptcy proceeding only undercut the office of appeals’ determination first the irs’s admission that it has since abated the section-6702 penalties implies that the office of appeals should have abated the penalties in the first place second the irs’s promise to partially withdraw the notice_of_federal_tax_lien suggests that the office of appeals erred in not doing so previously it is up to the irs to satisfactorily explain why the determination of the office of appeals was correct_tax ct r pract proc e absent such an explanation it is appropriate for us not to sustain the determination with respect to the section-6702 penalties finally we consider the irs’s motion to impose a section-6673 penalty on flint because his positions in this proceeding have been frivolous given the irs’s concessions regarding the section-6702 penalties and flint’s cooperation in the stipulation process we decline to impose a section-6673 penalty however we warn flint that the court could impose a section-6673 penalty should he file any more frivolous court papers in this case or in future tax_court cases we have considered all of the parties’arguments those not discussed have been found without merit or relevance to reflect the foregoing discussion an appropriate order and decision will be entered
